Citation Nr: 1826191	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to an increased initial rating in excess of 70 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Unites States Marine Corps from June 1969 and May 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss and assigned a 20 percent rating, effective June 23, 2008.  It also granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective March 12, 2010.  In a subsequent July 2013 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective March 12, 2010.

The Veteran appeared at a travel board hearing before the Board in February 2016.  A transcript of the hearing is in the Veteran's file. 

These matters were previously before the Board in April 2016.


FINDINGS OF FACT

1.  At its highest level, the Veteran's bilateral hearing loss was manifested by Level V hearing acuity in both ears.

2.  The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

3.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

3.  The criteria for entitlement to a TDIU are met. 38 U.S.C. § 1155; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Service connection for bilateral hearing loss was granted in an August 2010 rating decision; a 20 percent evaluation was assigned effective June 23, 2008.  The Veteran contends that an increased rating is warranted because the examination results do not adequately reflect his level of hearing loss. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b).

The record contains two hearing assessments that meet the requirements of 38 C.F.R. § 4.85.  In the first, an April 2010 VA examination, the audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
70
60
LEFT
40
45
55
65
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 56 decibels in both ears.  Speech recognition ability was 72 percent in the right ear and 70 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level V hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level V designations results in a 20 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, an evaluation higher than 20 percent is not warranted following the results of the April 2010 VA examination.  

In the second VA examination, dated June 2016, the audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
65
65
LEFT
45
50
55
60
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 59 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 70 percent in the right ear and 78 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining Level V and Level IV designations results in a 10 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, an evaluation higher than the Veteran's current 20 percent rating is not warranted following the results of the June 2016 VA examination.  


PTSD

Originally, an August 2010 rating decision granted service connection for PTSD and assigned a 30 percent evaluation effective March 12, 2010.  In a July 2013 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective March 12, 2010.  The Veteran contends that a higher rating is warranted for PTSD as his symptoms are more severe than what is contemplated by the current evaluation.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating compensates the veteran for variations in the disability's severity since the effective date of his award.  

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  Id.  This impairment may be due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 
Id.

A maximum 100 percent evaluation is warranted for "[t]otal occupational and social impairment," which may be due to symptoms such as 
gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
Id.

The Veteran is currently assigned a 70 percent rating for PTSD.  At a June 2010 VA examination, the Veteran reported that he has no close friends and prefers to be alone.  He also noted "a long history of aggressive behaviors toward both strangers and acquaintances."  The Veteran described some loss of interest in leisure activities but related that he enjoys hunting, fishing, and working with animals on his farm.  The Veteran also reported no history of suicide attempts. His memory was normal at that examination and he denied hallucinations, obsessive or ritualistic behavior, panic attacks, and suicidal or homicidal ideation.  The Veteran did describe a history of "significant occupational problems due to anger outbursts and poor interactions with others, including physically assaulting others with whom he worked."  Overall, the June 2010 VA examination found the Veteran did not have total occupational and social impairment due to PTSD and that his symptoms appeared to be "in the mild to moderate range and would likely contribute to intermittent inability to attend to occupational tasks."

At a July 2012 VA examination, the examiner noted symptoms of anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The Veteran reported that he had "minimal contact" with one of his two siblings and "no contact" with the other; the Veteran did state that he was in contact with his children.  Overall, the July 2012 VA examination found "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."

In a March 2015 statement, the Veteran related that he was hypervigilant, untrusting of others, and had difficulty creating relationships.  At a June 2015 VA examination, the Veteran denied hallucinations or delusional ideas.  The examiner noted symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or work-like setting), and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner found the Veteran had "Occupational and social impairment with reduced reliability and productivity."

The Veteran also testified regarding his symptoms at the February 2016 Board hearing.  The Veteran testified that he thought of hurting himself but "not [on] a regular basis."  The Veteran also noted that he kept to himself, had difficulty getting up in the morning, experienced difficulty sleeping, and lacked an appetite; the Veteran testified he felt this way every three to four days.  The Veteran related that he had "horrible memory loss" in which he "sometimes" did not know where he was.

At a June 2016 VA examination, the examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a work-like setting).  The Veteran showed no evidence of hallucinations and denied suicidal ideation.  He reported that he enjoyed riding his motorcycle, fishing, and going to the shooting range.  He noted that he preferred to be away from others and reported that he sometimes got along with his four daughters and sometimes did not.  The June 2016 VA examination found the Veteran's PTSD symptoms were in "the moderate range of severity" and described an "Occupational and social impairment with reduced reliability and productivity."

After considering the evidence, the Board finds that the Veteran's symptoms more closely approximate a 70 percent evaluation.  Although the Veteran exhibited memory loss (described as "horrible" at the Board hearing and "mild" at the June 2015 and June 2016 VA examinations) and disorientation, and reported at the Board hearing that he occasionally thought of hurting himself, the Board finds that the Veteran's symptoms demonstrate occupational and social impairment in most areas but not total impairment.  There were no reported impairments in thought processes or communication, no delusions or hallucinations, and no persistent danger of hurting himself or others.  Although the Veteran was described as having a long history of aggression, the Board finds this does not rise to the level of a persistent danger to others or himself.  In addition, although the Veteran preferred to remain alone, he maintained some contact with family, including one sister and his four daughters.  For these reasons, the Board finds that the Veteran's symptoms more closely approximate a 70 percent evaluation and therefore the current rating is appropriate.


TDIU

As addressed in the April 2016 Board remand, the Board has included the issue of whether entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is warranted pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA will grant a TDIU when the evidence shows that the Veteran is precluded - by reason of his service-connected disabilities - from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

Throughout the appeals period, the Veteran has been service connected for multiple disabilities: PTSD (70 percent disabling effective March 10, 2010), bilateral hearing loss (20 percent disabling effective March 23, 2008), left shoulder osteoarthritis (20 percent disabling effective September 2, 2009), tinnitus (10 percent disabling effective September 2, 2009), and left shoulder scar (noncompensably disabling effective September 2, 2009).  

Pursuant to the Veteran's VA Form 21-8940, the Veteran last worked full time in 2012 and became too disabled to work in 2012.  He has a high school education.  Thus, the Board will consider the appropriateness of a TDIU for the period beginning in 2012.  The Veteran meets the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) for this period.

The central inquiry in a veteran's claim for TDIU is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the evidence is in equipoise as to whether the Veteran was unemployable due to service-connected disabilities.  

With regard to the Veteran's PTSD, the Board notes that the VA examinations for PTSD never found the Veteran totally occupationally impaired; at worst, the July 2012 VA examination noted "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The June 2010 VA examination recorded a history of anger outbursts and poor interactions with others, including physically assaulting others with whom the Veteran worked.  

As to the Veteran's hearing loss and tinnitus, the April 2010 VA examination found "significant effects" on occupation because the Veteran had "decreased speech understanding ability during occupational activities."  In a March 2015 appellate brief, the Veteran's representative stated that the Veteran had "difficulty hearing  spoken words, including family conversations and public speaking" and had difficulty understanding telephone communications.  

For the Veteran's left shoulder osteoarthritis and scar, the January 2015 VA examination indicated that the Veteran's condition did affect his ability to perform occupational tasks.  The Veteran testified at the February 2016 Board hearing that he is left handed and he lost the use of his left arm.  A June 2016 VA examination found the Veteran did not have functioning so diminished that amputation with prosthesis would equally serve the Veteran, but did note functional impact such as "difficulty lifting heavy objects  [and] reaching above shoulder."  Although the Veteran is competent to discuss symptoms of his condition, the Board finds his statement that he lost the use of his left shoulder to be not credible because it is contradicted by the January 2015 and June 2016 VA examinations, which found the Veteran had use of his left arm.  

Accordingly, the Board finds the Veteran would be limited to a work environment in which he would not need to lift heavy objects or reach above the shoulder, have limited verbal instructions and limited verbal interactions, and have limited or no interactions with others.

In sum, the Board finds the Veteran's service-connected conditions do limit his occupational functioning to such an extent that in resolving all doubt in his favor they rise to a level of unemployability.  


ORDER

Entitlement to an increased initial rating in excess of 20 percent for bilateral hearing loss is denied.

Entitlement to an increased initial rating in excess of 70 percent for posttraumatic stress disorder is denied.


Entitlement to a total disability rating based on individual unemployability is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


